Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.  	Applicant’s election of Species 1 in the reply filed on October 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 – 10, 12, 13, 22 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Martysevich et al (US 2018/0328827 A1) (herein after Martysevich) in view of Fuller et al (US 2015/0354306 A1) (herein after Fuller).

	Regarding Claim 1, Martysevich teaches, a scratch tester (Fig. 3, apparatus 200 may be used to test continuous hardness), comprising: a first cutter arm (Fig. 3, one caliper arm 218); and a first cutting element (Fig. 3, arm tip 226) extending from the first cutter arm, the first cutter arm engaging the rock (Fig. 3, tip engagement of the surrounding wellbore wall 212), —.
	Martysevich fails to teach, — wherein the first cutter arm controllably moves simultaneously both rotationally and axially relative to the rock to cut a three-dimensional scratch in a rock.
	In analogous art, Fuller teaches, — wherein the first cutter arm (Fig. 7, blades 782) controllably moves simultaneously both rotationally and axially (Fig. 7, ¶ 0051 downhole tool 700 may rotate to cut radially — raised and/or lowered in the well bore) relative to the rock to cut a three-dimensional scratch (Fig. 7, ¶ 0051: (e.g., by cutting or milling) an axial segment 602) in a rock. (Fig. 7, formation 604.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martysevich by combining the cutter arm taught by Martysevich with the cutter arm taught by Fuller to achieve the predictable result of cutting a surface while providing stability to the surface [Fuller: ¶ 0053.]

	Regarding Claim 2, Martysevich in view of Fuller teaches the limitations of claim 1, which this claim depends on.
	Martysevich further teaches, — and at least two centralizers (Fig. 2, ¶ 0034: centralizers) extending from the tool body that center the tool body in the borehole, wherein the first cutter arm is located between the at least two centralizers. (Fig. 2, ¶ 0034 centralizers; Examiner interpretation: the centralizers are used to center the apparatus 200 as known in the art.)
	Fuller further teaches, the scratch tester of claim 1, wherein the rock is a borehole surface (Fig. 7, cement 630)  of a downhole formation rock traversed by a borehole (Fig. 7, wellbore 600), and the scratch tester further comprises a tool body (Fig. 7, downhole tool 700) and at least two centralizers (Fig. 7, casing 620 to help stabilize and/or centralize.) —.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martysevich in view of Fuller by combining the scratch tester taught by Martysevich in view of Fuller with the tool body taught by Fuller to achieve the predictable result of cutting a surface while providing stability to the surface [Fuller: ¶ 0053.]

	Regarding Claim 3, Martysevich in view of Fuller teaches the limitations of claim 2, which this claim depends on.
	Martysevich further teaches, the scratch tester of claim 2, wherein the scratch tester further comprises a motorized platform (Fig. 3, downhole motors) with the first cutter arm coupled to the platform, wherein the motorized platform translates between the at least two centralizers to controllably move the cutter arm axially relative to the borehole surface (Fig. 3, tool body 214 configured to travel through wellbore 212), wherein the first cutting element extends away from the tool body and the motorized platform toward the borehole surface. (Fig. 3, ¶ 0025 caliper arm 218, pivotally mounted for radial extension radially outwardly.)

	Regarding Claim 4, Martysevich in view of Fuller teaches the limitations of claim 3, which this claim depends on.
	Martysevich further teaches, the scratch tester of claim 3, wherein the tool body has at least one rail (Fig. 3, caliper assembly 216) engaged by said motorized platform.

	Regarding Claim 5, Martysevich in view of Fuller teaches the limitations of claim 3, which this claim depends on.
	Martysevich further teaches, the scratch tester of claim 3, wherein said motorized platform has a circumferential rail or groove (Fig. 3, indention assembly 220) and a rotating motorized element (Fig. 3, indenter 222) engaging said circumferential rail or groove on which said first cutter arm rotates to controllably move the first cutter arm rotationally relative to the borehole surface. (Fig. 3, ¶ 0025; Examiner interpretation: indenter 222 rotates with indention assembly 220.)

	Regarding Claim 6, Martysevich in view of Fuller teaches the limitations of claim 2, which this claim depends on.
	Martysevich further teaches, the scratch tester of claim 2, wherein the first cutter arm is rotatable from a first position (Fig. 3, ¶ 0025; Examiner interpretation: the position prior to extending outwards is the first position) substantially parallel to a longitudinal axis of the tool body and a second position (Fig. 3, ¶ 0025 radially outwardly from the too body 214) which is angled relative to the longitudinal axis of the tool body such that the first cutting element engages the borehole surface. (Fig. 3, ¶ 0025: tip engagement of the surrounding wellbore wall 212)

	Regarding Claim 7, Martysevich in view of Fuller teaches the limitations of claim 2, which this claim depends on.
	Martysevich further teaches, the scratch tester of claim 2, wherein the first cutter arm includes at least one of displacement sensors and load sensors. (Fig. 3, displacement sensor 230.)

	Regarding Claim 8, Martysevich in view of Fuller teaches the limitations of claim 2, which this claim depends on.
	Martysevich further teaches, the scratch tester of claim 2, further comprising acoustic sensors. (Fig. 3, ¶ 0015 motion sensor may be at least one of mechanical, optical, electromagnetic, and combinations thereof.)

	Regarding Claim 9, Martysevich in view of Fuller teaches the limitations of claim 2, which this claim depends on.
	Martysevich further teaches, the scratch tester of claim 2, further comprising a second cutter arm (Fig. 3, at least one caliper arm 218) and a second cutting element. (Fig. 3, arm tip 226.)

	Regarding Claim 10, Martysevich in view of Fuller teaches the limitations of claim 9, which this claim depends on.
	Martysevich further teaches, the scratch tester of claim 9, wherein said second cutter arm and second cutting element are rotationally displaced relative to said first cutter arm and first cutting element. (Fig. 3, ¶ 0016 The caliper arms may be located on the caliper assembly such that opposite sides of the wellbore face are contacted.)

	Regarding Claim 12, Martysevich in view of Fuller teaches the limitations of claim 1, which this claim depends on.
	Fuller further teaches, the scratch tester of claim 1, wherein said first cutter arm controllably moves simultaneously both rotationally and axially relative to the rock at constant rotational and axial speeds (Fig. 7, blades 782 remove (e.g., by cutting or milling)) such that said scratch is helical. (Fig. 7, axial segment 602; Examiner interpretation: the axial segment 602 milled by the blades 782 is creates a helical scratch.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martysevich in view of Fuller by combining the scratch tester taught by Martysevich in view of Fuller the controlled blades taught by Fuller to achieve the predictable result of cutting a surface while providing stability to the surface [Fuller: ¶ 0053.]

	Regarding Claim 13, Martysevich in view of Fuller teaches the limitations of claim 13, which this claim depends on.
Martysevich further teaches, the scratch tester of claim 12, further comprising a controller (Fig. 3, ¶ 0034 surface-mounted motors; Examiner interpretation: surface-mounted motors control the blade speed) for the speed of relative rotational movement and the speed of said relative axial movement.

	Regarding Claim 22, Martysevich teaches, an apparatus (Fig. 3, apparatus 200) for investigating a formation (Fig. 3, ¶ 0022 subterranean formation) traversed by a borehole (Fig. 3, wellbore 212), comprising: a tool body (Fig. 7, ¶ 0016 tool body); —; a platform (Fig. 3, caliper assembly 216) adapted to move axially along said tool body; —; a sharp cutting element (Fig. 3, arm tip 226) extending from the arm (Fig. 3, one caliper arm 218) into engagement with a surface of the borehole (Fig. 3, tip engagement of the surrounding wellbore wall 212); and at least one sensor (Fig. 3, force sensor 228, displacement sensor 230) coupled to the arm or the cutting element, said at least one sensor sensing a property (Fig. 3, ¶ 0013; mechanical properties) of the formation rock engaged by the cutting element.
	Martysevich fails to teach, — a centralizer extending from the tool body that centers the tool body in the borehole; — an arm coupled to and extending from the platform and adapted to move axially with the platform and rotationally relative to the platform; —
	In analogous art, Fuller teaches, — a centralizer  (Fig. 7, casing 620) extending from the tool body that centers the tool body in the borehole  (Fig. 7, casing 620 to help stabilize and/or centralize); — an arm (Fig. 7, blades 782) coupled to and extending from the platform and adapted to move axially with the platform and rotationally (Fig. 7, ¶ 0051 downhole tool 700 may rotate to cut radially — raised and/or lowered in the well bore) relative to the platform; —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martysevich by combining the tool body and arm taught by Martysevich with the centralizer and arm taught by Fuller respectively to achieve the predictable result of cutting a surface while providing stability to the surface [Fuller: ¶ 0053.]

	Regarding Claim 23, Martysevich in view of Fuller teaches the limitations of claim 22, which this claim depends on.
	Martysevich further teaches, the apparatus of claim 22, wherein said at least one sensor comprises at least one of a displacement sensor, a load sensor, and an acoustic sensor. (Fig. 3, displacement sensor 230.)

	Regarding Claim 24, Martysevich in view of Fuller teaches the limitations of claim 23, which this claim depends on.
	Martysevich further teaches, the apparatus of claim 23, further comprising a telemetry module (Fig. 3, ¶ 0034: telemetry equipment) adapted to send information obtained from the at least one sensor to equipment located at the surface of the formation.

	Regarding Claim 25, Martysevich in view of Fuller teaches the limitations of claim 24, which this claim depends on.
	Fuller further teaches, the apparatus of claim 24, further comprising motors (Fig. 7, ¶ 0050 wired drill pipe) adapted to cause said platform to move axially and to cause said arm to move rotationally relative to the platform at relatively constant rates relative to each other to (Fig. 7, blades 782 remove (e.g., by cutting or milling)) resultingly cause said sharp cutting element to generate a helical scratch (Fig. 7, axial segment 602; Examiner interpretation: the axial segment 602 milled by the blades 782 is creates a helical scratch) in a wall of the borehole, wherein said telemetry module is adapted to receive control information (Fig. 7, ¶ 0050 actuation signal) from the equipment located at the surface to control said motors and speeds of the linear and rotational motions.

	Regarding Claim 26, Martysevich in view of Fuller teaches the limitations of claim 24, which this claim depends on.
	Martysevich further teaches, the apparatus of claim 24, further comprising a display that displays at least one of rock heterogeneity, anisotropy, Poisson's ratio and Young's modulus (Fig. 3, ¶ 0011: Young's Modulus) as a function of azimuth along a length of the borehole.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martysevich et al (US 2018/0328827 A1) (herein after Martysevich) in view of Fuller et al (US 2015/0354306 A1) (herein after Fuller) as applied to claims 1 – 10, 12, 13, 22 – 26 above, and further in view of Capelle et al (4,719,803) (herein after Capelle).

	Regarding Claim 11, Martysevich in view of Fuller teaches the limitations of claim 10, which this claim depends on.
	Martysevich in view of Fuller fail to teach, the scratch tester of claim 10, further comprising dampers on said tool body for said first cutting arm and said second cutting arm.
	In analogous art, Capelle teaches, fail to teach, the scratch tester of claim 10, further comprising dampers (Fig. 1. a centralizer 22) on said tool body for said first cutting arm and said second cutting arm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martysevich in view of Fuller by combining the scratch tester taught by Martysevich in view of Fuller with the dampers taught by Capelle to achieve the predictable result of maintaining the tool body in a central position [Capelle: Col. 6, Ln. 18-19.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.O.N/
Examiner
Art Unit 2858



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858